DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 18 August 2022 are herein acknowledged.  Claims 4, 7, 15, and 19 have been cancelled. Claims 1-3, 5-6, 8-14, 16-18, and 20 remain pending and are hereinafter examined on the merits. 

Drawings
The amended drawing submitted on 08/18/2022 is herein acknowledged.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 53.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017/0173275 A1) in view of Ruers (US 2021/0045721 A1).
Regarding Claim 1, Anderson discloses a needle assembly for an ultrasound imaging system (Abstract, “devices, systems and methods for spectrally identifying tissues and guiding the introduction of a … needle, and medical instrument into a body structure; FIGS. 3A-3Q, [0075], wherein “various embodiments of needle probes are illustrated”; Fig. 3A, [0076], “a fiber optic device 54 that sits within a needle 50”; [0120] wherein “an optical needle inserted to guide delivery to the proper location, optionally using an ultrasound guided technique in combination”; Notably, “an ultrasound imaging system” as being part of the preamble of the claim has not been positively recited and does not add to the weight of the claim), the needle assembly comprising: 
a needle  (Fig. 3A, [0076] “needle probes” and “needle”) comprising a proximal end and a distal end ([0022] “the probe coupled at the proximal end”; [0029] “the probe design has a rigid distal tip”; Fig. A, wherein the right portion of the figure indicates the tip/distal end of the needle), the distal end adapted to be inserted into a patient ([0113] wherein “a needle … inserted into the tissue “; 
an optical sensor assembly comprising one or more optical sensors (Fig. 3A, [0076] wherein “The fiber optic device 54 comprises a delivery fiber 58 and one or more collection fibers 60.”) secured … to the distal end of the needle (Fig. 3A, [0076], “a fiber optic device 54 that sits within a needle 50.”), the optical sensor assembly comprising a field of vision that includes the distal end of the needle and an environment surrounding the distal end of the needle (Fig. 3A, wherein a forward-facing collection probe/optical sensor 60 is positioned proximate to the end of a needle and has the tip of the needle in its field of view; [0076], wherein a forward-facing light collection probe 60” is provided that faces toward the tip/distal end of the needle . Also, a “viewport” can be added to the needle to expand the field of view around the distal end of the needle; regarding “a field of vision that includes the distal end of the needle,” see the relevant rejection under 35 U.S.C. 112(b) stated above) as the needle is inserted into the patient towards a target site ([0076] referring to “tissue coring and clogging” indicates that the needle is being used while in contact with the tissue; [0026] “tissue needle biopsy” shows the application of the invention when the needle is being inserted into the patient and toward the targeted tissue); and 
a controller communicatively coupled to the optical sensor assembly, the controller configured to receive and process one or more sensor signals from the optical sensor assembly (Fig. 1, wherein the signals are being transmitted to the computer 40 through CCD 42; [0147] computer 206) in real-time; ([0027] “provide rapid and accurate real time identification and discrimination between biological tissues”; [0061] wherein “Raman signals are read from the CCD 42, collected by the computer 40 … may be used for real time analysis in a clinical setting”) and generate one or more images comprising a real-time view of the environment surrounding the distal end of the needle using the one or more sensor signals ([0019] wherein “a preferred embodiment of the present invention relates to multimodal spectroscopy (MMS) as a clinical tool for the in vivo diagnosis of disease in humans” which refers to spectroscopy that can be considered as a form of imaging; [0041] “FIG. 8 illustrates microscopic views of various stained tissues alongside corresponding Raman spectra obtained from dissected tissue and corresponding Raman spectra obtained at a needle-tip during needle insertion”; Fig. 1, wherein the signals are being transmitted to the computer 40 through CCD 42; [0027] “provide rapid and accurate real time identification and discrimination between biological tissues”; [0061] wherein “Raman signals are read from the CCD 42, collected by the computer 40 and stored on a computer readable media for later analysis or may be used for real time analysis in a clinical setting.”; Fig. 3A and [0076] wherein “a forward-facing collection probe 60” is provided and wherein its “viewport” can be adjusted to collect information from the needle tip surrounding environment), 
wherein the one or more optical sensors comprise a receiver for receiving the one or more sensor signals and a transmitter for sending the one or more images to the controller ([0154] “Each probe can include a fiber bundle with a single central fiber that delivers excitation light to the tissue, surrounded by a ring with a plurality of optical fibers that collect reflected and fluorescent light returning from the sample and transmit it to the spectrograph”; [0144], [0147], Fig. 19, wherein the information are sent to the “Display” 206), … .
While Anderson discloses sensors/receivers/transmitters (see the relevant citation above), Anderson is silent as to wherein the sensors/receivers/transmitters are secured to the outer surface of the needle.
Ruers teaches wherein the sensors/receivers/transmitters are secured to the outer surface of the needle ([0051], “the second analysis sensor is a tissue analysis device based on optical techniques, such as a fiber optic spectroscopy device”; [0136]; [00137], “one of the optic fibers may be used as light emitter while the other optic fibers may be used as light receivers”; [0139]; [0140], “optic fiber 802, 805 may extend from the tissue analysis sensor 812 to the distal tip 807 of the needle 801. The optic fiber(s) 802, 805 may be integrated in the outer wall 814 of the needle 801”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing of the optical sensor assembly, as taught by Anderson, by positioning the optical sensors/transmitters/receivers onto an outer surface of a needle, like taught by Ruers, in order to enable the system to analyze tissues around a targeted region of interest such as cancerous cells in interventional medical procedures (see Ruers, Abstract; [0033], [0051]).
Regarding Claim 5, Anderson further discloses wherein the one or more images comprise one or more spectral images ([0019] “multimodal spectroscopy (MMS) as a clinical tool for the in vivo diagnosis of disease in humans. The MMS technology can combine Raman and fluorescence spectroscopy”).
Regarding Claim 6, Anderson further discloses a display communicatively coupled to the controller for displaying the one or more spectral images to a user ([0041] “FIG. 8 illustrates microscopic views of various stained tissues alongside corresponding Raman spectra obtained from dissected tissue and corresponding Raman spectra obtained at a needle-tip during needle insertion; [0147] and Fig. 18, wherein the collected image from the fibers are processed in computer 206 and being sent to the display 206; Fig. 19, #206 “display”; Fig. 19, wherein the images are transferred to the processor and a display. Also other computers as shown in the figures can be considered as a part of a controller).
Regarding Claim 8, Anderson further discloses wherein the one or more optical sensors comprises a plurality of optical sensors positioned adjacent to each other at the distal end of the needle [0154] “Each probe can include a fiber bundle” in which the “bundle” can be interpreted as being positioned adjacent to each other; [0076] and Fig. 3A,  wherein “one or more collection fibers 60” are positioned at the distal end of the needle).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017 /0173275 A1), in view of Ruers (US 2021/0045721 A1), and further in view of Ainsworth (US 7,329,223 B1).
Regarding Claim 9, Anderson is silent as to wherein each of the one or more optical sensors comprises a predetermined thickness ranging from about 0.01 millimeters (mm) to about 0.05 mm.
Ainsworth teaches wherein each of the one or more optical sensors comprises a predetermined thickness ranging from about 0.01 millimeters (mm) to about 0.05 mm (Col. 15, Lines 20-29, wherein “Given their very small outer diameter size (for example, ” in the range of approximately 30 to 250 microns), the optical fiber(s) of the present invention may also be incorporated within any conventional intravascular device, for example, a catheter, a sheath, a guidewire”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensors, as taught by Anderson, to have a thickness in the range of 30-250 microns, like taught by Ainsworth, in order to have a very small optical component that is capable of being used with various interventional medical devices such as guidewires and intravascular systems, while allowing the overall dimension and size of the device to remain the same. (see  Ainsworth, Col. 15, Lines 20-29).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017 /0173275 A1), in view of Ruers (US 2021/0045721 A1), and further in view of Ullrich (US 2011/0178508 A1).
Regarding Claim  10, while Anderson disclose a controller and a needle with a distal end to be inserted into the patient (see the rejection under Claim 1), Anderson is silent as to a haptic feedback to a user [when the device] approaches the target site.
Ullrich teaches a haptic feedback to a user [when the device] approaches the target site (see Abstract, wherein “invasive surgical tools with haptic feedback are disclosed”; [0040] wherein “surgical tool 130 may comprise a sensor 150 that detects an angle of attack of the distal tip of the surgical tool as it approaches or contacts an obstruction within a patient … actuator 144 may be configured to output a vibrational effect, such as to indicate that the angle of attack is too shallow or that a dangerous amount of pressure is being exerted by the distal tip of the surgical tool 130, rather than a resistive force.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device, as taught by Anderson, to provide a haptic feedback to the user, like taught by Ullrich, in order to provide “more accurate tactile sensations” that will help the physician in performing interventional medical procedures. (see Ullrich, [0020]).

Claims 2-3, 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017 /0173275 A1), in view of Ruers (US 2021/0045721 A1), in view of Xu (Xu et al., The Boom in 3D-Printed Sensor Technology, Sensors 2017, 17, 1166; www.mdpi.com/journal/sensors), and further in view of Hammond (Hammond et al., Estimating Surgical Needle Deflection with Printed Strain Gauges, IEEE 2014).
Regarding Claim 2, Anderson further discloses wherein the one or more optical sensors (see the rejection under Claim 1) … to the distal end of the needle (see the rejection under Claim 1; Fig. 60, wherein fibers 60 are placed proximate to the distal end of a needle) … .
However, Anderson is silent as to the use of printing [a sensor] by an additive manufacturing process.
	Xu discloses the use of additive manufacturing such as 3D printing in manufacturing of optical sensors (see Page 1, Introduction; See Page 19, Section 3.3. Optical Sensors). Hammond further teaches wherein “The additive vapor-deposition based sensor fabrication method [is] used … [for] applying strain gauges (and resistive circuit elements) with micron-scale features onto surgical instruments” such as a “biopsy needle.” (see Page 6931, Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing of the optical sensor, as taught by modified Anderson under Claim 1, by utilizing additive manufacturing techniques for making optical sensors, like taught by Xu, and apply such techniques for printing sensors onto a needle, like taught by Hammond, in order to provide an effective method for applying sensors with micron-scale features onto surgical instruments such as a biopsy needle. (see Hammond, Page 6931, Abstract).
Regarding Claim 3, Anderson is silent to wherein the additive manufacturing process comprises at least one of fused deposition modeling, stereolithography, digital light processing, metal wire transfer, electron beam melting, inertial welding, powder nozzle laser deposition, directed energy deposition, laser cladding, cold spray deposition, directed energy deposition, powder bed fusion, material extrusion, direct metal laser sintering, direct metal laser melting, or cold metal transfer.
Xu teaches the additive manufacturing process comprises at least one of fused deposition modeling, stereolithography, digital light processing, metal wire transfer, electron beam melting, inertial welding, powder nozzle laser deposition, directed energy deposition, laser cladding, cold spray deposition, directed energy deposition, powder bed fusion, material extrusion, direct metal laser sintering, direct metal laser melting, or cold metal transfer. (see Page 1, Introduction, wherein “Three-dimensional (3D) printing, known as additive manufacturing, … a family of techniques that involve the
fabrication of 3D components using material jetting, powder bed fusion, material extrusion, sheet lamination, directed energy deposition, photopolymerization, and binder jetting. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select one of the additive manufacturing techniques as taught by Xu to manufacture an optical part, as taught by modified Anderson, as these techniques “create components in a layer-by-layer manner and offer various options regarding cost, feature details and materials.” (see Xu, Page 1, Introduction).
Regarding Claim 11, Anderson discloses a method for manufacturing a needle assembly of an ultrasound imaging system (Abstract, “devices, systems and methods for spectrally identifying tissues and guiding the introduction of a … needle, and medical instrument into a body structure”; FIGS. 3A-3Q, [0075], wherein “various embodiments of needle probes are illustrated”; Fig. 3A, [0076], “a fiber optic device 54 that sits within a needle 50”; [0120] wherein “an optical needle inserted to guide delivery to the proper location, optionally using an ultrasound guided technique in combination”; Notably, “an ultrasound imaging system” as being part of the preamble of the claim has not been positively recited and does not add to the weight of the claim), the needle assembly comprising: 
providing a needle  (Fig. 3A, [0076] “needle probes” and “needle”) having a proximal end and a distal end ([0022] “the probe coupled at the proximal end”; [0029] “the probe design has a rigid distal tip”; Fig. A, wherein the right portion of the figure indicates the tip/distal end of the needle), the distal end adapted to be inserted into a patient ([0113] wherein “a needle … inserted into the tissue “; 
… an optical sensor assembly having one or more optical sensors proximate to the distal end of the needle (Fig. 3A, [0076], “a fiber optic device 54 that sits within a needle 50.”) …, the optical sensor assembly comprising a field of vision that includes the distal end of the needle and an environment surrounding the distal end of the needle (Fig. 3A, wherein a forward-facing collection probe/optical sensor 60 is positioned proximate to the end of a needle and has the tip of the needle in its field of view; [0076], wherein a forward-facing light collection probe 60” is provided that faces toward the tip/distal end of the needle . Also, a “viewport” can be added to the needle to expand the field of view around the distal end of the needle; regarding “a field of vision that includes the distal end of the needle,” see the relevant rejection under 35 U.S.C. 112(b) stated above)  as the needle is inserted into the patient towards a target site ([0076] referring to “tissue coring and clogging” indicates that the needle is being used while in contact with the tissue; [0026] “tissue needle biopsy” shows the application of the invention when the needle is being inserted into the patient and toward the targeted tissue); and 
communicatively coupling a controller to the optical sensor assembly, the controller configured to receive and process one or more sensor signals from the optical sensor assembly (Fig. 1, wherein the signals are being transmitted to the computer 40 through CCD 42; [0147] computer 206) in real-time; ([0027] “provide rapid and accurate real time identification and discrimination between biological tissues”; [0061] wherein “Raman signals are read from the CCD 42, collected by the computer 40 and stored on a computer readable media for later analysis or may be used for real time analysis in a clinical setting.”) and generate one or more images having a real-time view of the environment surrounding the distal end of the needle using the one or more sensor signals ([0019] wherein “a preferred embodiment of the present invention relates to multimodal spectroscopy (MMS) as a clinical tool for the in vivo diagnosis of disease in humans” which refers to spectroscopy that can be considered as a form of imaging; [0041] “FIG. 8 illustrates microscopic views of various stained tissues alongside corresponding Raman spectra obtained from dissected tissue and corresponding Raman spectra obtained at a needle-tip during needle insertion”; Fig. 1, wherein the signals are being transmitted to the computer 40 through CCD 42; [0027] “provide rapid and accurate real time identification and discrimination between biological tissues”; [0061] wherein “Raman signals are read from the CCD 42, collected by the computer 40 and stored on a computer readable media for later analysis or may be used for real time analysis in a clinical setting.”; Fig. 3A and [0076] wherein “a forward-facing collection probe 60” is provided and wherein its “viewport” can be adjusted to collect information from the needle tip surrounding environment)
receiving, via a receiver of the one or more optical sensors, the one or more sensor signals; and sending, via a transmitter of the one or more optical sensors, the one or more images to the controller ([0154] “Each probe can include a fiber bundle with a single central fiber that delivers excitation light to the tissue, surrounded by a ring with a plurality of optical fibers that collect reflected and fluorescent light returning from the sample and transmit it to the spectrograph”; [0144], [0147], Fig. 18-19, wherein the information are sent to the display), … .
Anderson is silent as to printing [a sensor] using an additive manufacturing process.
Xu discloses the use of additive manufacturing such as 3D printing in manufacturing of optical sensors (see Page 1, Introduction; See Page 19, Section 3.3. Optical Sensors). Hammond further teaches wherein “The additive vapor-deposition based sensor fabrication method [is] used … [for] applying strain gauges (and resistive circuit elements) with micron-scale features onto surgical instruments” such as a “biopsy needle.” (see Page 6931, Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing of the optical sensor, as taught by Anderson, by utilizing additive manufacturing techniques for making optical sensors, like taught by Xu, and apply such techniques for printing sensors onto a needle, like taught by Hammond, in order to provide an effective method for applying sensors with micron-scale features onto surgical instruments such as a biopsy needle. (see Hammond, Page 6931, Abstract).
	Furthermore, While Anderson discloses sensors/receivers/transmitters (see the relevant citation above), Anderson is silent as to wherein the sensors/receivers/transmitters are secured to the outer surface of the needle.
Ruers teaches wherein the sensors/receivers/transmitters are secured to the outer surface of the needle ([0051], “the second analysis sensor is a tissue analysis device based on optical techniques, such as a fiber optic spectroscopy device”; [0136]; [00137], “one of the optic fibers may be used as light emitter while the other optic fibers may be used as light receivers”; [0139]; [0140], “optic fiber 802, 805 may extend from the tissue analysis sensor 812 to the distal tip 807 of the needle 801. The optic fiber(s) 802, 805 may be integrated in the outer wall 814 of the needle 801”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing of the optical sensor assembly, as taught by Anderson, by positioning the optical sensors/transmitters/receivers onto an outer surface of a needle, like taught by Ruers, in order to enable the system to analyze tissues around a targeted region of interest such as cancerous cells in interventional medical procedures (see Ruers, Abstract; [0033], [0051]).
Regarding Claim 12, while modified Anderson as modified under Claim 11 discloses the use of one or more optical sensors at the distal end of a needle (see the rejection under Claim 11), it is silent as to printing on an outer circumference … . 
Xu in view of Hammond further teaches printing one or more optical sensors (see the rejection under  Claim 11) onto an outer circumference of the distal end of the needle (see Xu, Page 1, Introduction; See Page 19, Section 3.3. Optical Sensors; see also Hammond, Page 6931, Abstract, wherein an additive manufacturing process is used for “applying strain gauges (and resistive circuit elements) with micron-scale features onto surgical instruments” such as a “biopsy needle”; Hammond, Page 6933, Fig. 5, wherein a sensor is added to an outer surface of a needle by an additive manufacturing process).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing of an optical sensor that is attached to a needle, like taught by Anderson and modified by others under Claim 11, to include printing an optical sensor onto an outer circumference of the distal end of a needle, like taught by Xu in view of Hammond discussed in the preceding paragraph, in order to provide an effective method for applying sensors with micron-scale features onto surgical instruments such as a biopsy needle.
Regarding Claim 13, while Anderson as modified under Claims 11-12 discloses printing … onto the outer circumference of the distal end of the needle to form the one or more optical sensors (see the rejection under Claim 12), it is silent as to wherein one or more layers of materials are being added
Hammond further discloses wherein one or more layers of materials are being added to the outer circumference of a needle. (see Hammond, Page 6933, Fig. 5 wherein one or more layers of material are being applied to the outer circumference of a needle. Xu also discloses creating components in a layer-by-layer manner which offers various options regarding cost, feature details and materials.” (see Xu, Page 1, Introduction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply one or more layers of material in manufacturing a sensor on the outer circumference of a needle, like taught by Hammond and further by Xu as discussed above, in the manufacturing process, as taught by Anderson and modified by others under Claims 11-12, with a similar reasoning as stated under Claim 12.
Regarding Claim 14, modified Anderson as discussed under Claims 11-13 teaches the printing of optical sensors onto the outer circumference of the distal end of a needle (see the rejections under Claims 11-13). Anderson further discloses wherein a plurality of optical sensors are used (Fig. 3A, [0076] wherein “The fiber optic device 54 comprises a delivery fiber 58 and one or more collection fibers 60.”).
Regarding Claim  16, Anderson in view of others discloses printing optical sensors (see the rejections under Claims 11-14). Anderson further discloses a plurality of optical sensors positioned adjacent to each other at the distal end of the needle [0154] “Each probe can include a fiber bundle” in which the “bundle” can be interpreted as being positioned adjacent to each other; [0076] and Fig. 3A,  wherein “one or more collection fibers 60” are positioned at the distal end of the needle).
Regarding Claim 18, Anderson is silent as to wherein the additive manufacturing process comprises at least one of fused deposition modeling, stereolithography, digital light processing, metal wire transfer, electron beam melting, inertial welding, powder nozzle laser deposition, directed energy deposition, laser cladding, cold spray deposition, powder bed fusion, material extrusion, direct metal laser sintering, direct metal laser melting, or cold metal transfer.
Xu teaches the additive manufacturing process comprises at least one of fused deposition modeling, stereolithography, digital light processing, metal wire transfer, electron beam melting, inertial welding, powder nozzle laser deposition, laser cladding, cold spray deposition, directed energy deposition, powder bed fusion, material extrusion, direct metal laser sintering, direct metal laser melting, or cold metal transfer. (see Page 1, Introduction, wherein “Three-dimensional (3D) printing, known as additive manufacturing, … a family of techniques that involve the
fabrication of 3D components using material jetting, powder bed fusion, material extrusion, sheet lamination, directed energy deposition, photopolymerization, and binder jetting. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select one of the additive manufacturing techniques as taught by Xu to manufacture the optical parts, as taught by Anderson, as these techniques “create components in a layer-by-layer manner and offer various options regarding cost, feature details and materials.” (see Xu, Page 1, Introduction).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017 /0173275 A1), in view of Ruers (US 2021/0045721 A1), in view of Xu (Xu et al., The Boom in 3D-Printed Sensor Technology, Sensors 2017, 17, 1166; www.mdpi.com/journal/sensors), in view of Hammond (Hammond et al., Estimating Surgical Needle Deflection with Printed Strain Gauges, IEEE 2014), and further in view of Ainsworth (US 7,329,223 B1).
Regarding Claim  17, Anderson is silent as to wherein the plurality of optical sensors each comprises a predetermined thickness ranging from about 0.01 millimeters (mm) to about 0.05 mm.
Ainsworth teaches wherein the plurality of optical sensors each comprise a predetermined thickness ranging from about 0.01 millimeters (mm) to about 0.05 mm (Col. 15, Lines 20-29, wherein “Given their very small outer diameter size (for example, ” in the range of approximately 30 to 250 microns), the optical fiber(s) of the present invention may also be incorporated within any conventional intravascular device, for example, a catheter, a sheath, a guidewire”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensors, as taught by Anderson, to have a thickness in the range of 30-250 microns, like taught by Ainsworth, in order to have a very small optical component that is capable of being used with various interventional medical devices such as guidewires and intravascular systems, while allowing the overall dimension and size of the device to remain the same. (see  Ainsworth, Col. 15, Lines 20-29).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017 /0173275 A1), in view of Ruers (US 2021/0045721 A1), in view of Xu (Xu et al., The Boom in 3D-Printed Sensor Technology, Sensors 2017, 17, 1166; www.mdpi.com/journal/sensors), in view of Hammond (Hammond et al., Estimating Surgical Needle Deflection with Printed Strain Gauges, IEEE 2014), and further in view of Ullrich (US 2011/0178508 A1).
Regarding Claim  20, while Anderson disclose a controller and a needle with a distal end to be inserted into the patient (see the rejection under Claim 11), Anderson is silent as to a haptic feedback to a user [when the device] approaches the target site.
Ullrich teaches a haptic feedback to a user [when the device] approaches the target site (see Abstract, wherein “invasive surgical tools with haptic feedback are disclosed”; [0040] wherein “surgical tool 130 may comprise a sensor 150 that detects an angle of attack of the distal tip of the surgical tool as it approaches or contacts an obstruction within a patient … actuator 144 may be configured to output a vibrational effect, such as to indicate that the angle of attack is too shallow or that a dangerous amount of pressure is being exerted by the distal tip of the surgical tool 130, rather than a resistive force.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufactured optical device, as taught by Anderson, to provide a haptic feedback to the user, like taught by Ullrich, in order to provide “more accurate tactile sensations” that will help the physician in performing interventional medical procedures. (see Ullrich, [0020]).

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection necessitated by the amendments.
With regard to the first Office action:
The objections are withdrawn in light of the amendments to the claims.
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                      

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793